EXHIBIT 10.2

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, is hereby entered into on April 8, 2016 and is effective as of
May 9, 2016 (the “Effective Date”), by and between Insignia Systems, Inc., a
Minnesota corporation (the “Company”), and Kristine Glancy (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many business organizations, the possibility of a Change in
Control exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Executive hereby agree as follows:

 

1.  Defined Terms.  The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

 

2.  Term of Agreement.  This Agreement shall commence on the Effective Date and
shall continue in effect for a period of three (3) years thereafter.  Commencing
on the third anniversary of the Effective Date and on each anniversary
thereafter (“Anniversary Date”), this Agreement shall automatically be renewed
for one (1) additional year beyond the term otherwise established, unless one
party provides written notice to the other party, at least one-hundred and
twenty (120) days in advance of an Anniversary Date, of its intent not to renew
this Agreement for an additional one year term.  Notwithstanding the foregoing,
if a Change in Control shall have occurred after the Effective Date and during
the term of this Agreement, this Agreement shall continue in effect for a period
of not less than twenty-four (24) months beyond the month in which a Change in
Control occurred.

 

3.  Compensation Other Than Severance Payments.

 

3.1                               Following a Change in Control and during the
term of this Agreement, during any period that the Executive fails to perform
the Executive’s full-time duties with the Company as a result of a “disability”
(as defined in Treas. Reg. § 1.409A-3(i)(4)), the Company shall pay the
Executive’s current base salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period, until the
Executive’s employment is terminated by the Company.

 

3.2                               If the Executive’s employment shall be
terminated for any reason following a Change in Control and during the term of
this Agreement, the Company shall pay the

 

--------------------------------------------------------------------------------


 

Executive’s current base salary through the Date of Termination, together with
all compensation and benefits to which the Executive is entitled in respect of
all periods preceding the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements.

 

4.  Severance Payments.

 

4.1                               If a Qualifying Termination shall occur, in
addition to any payments and benefits to which the Executive is entitled under
Section 3 hereof, the Company shall pay the Executive the payments described in
this Section 4.1 (the “Severance Payments”); provided, however, that, in the
case of clauses (A), (B), (C), (D) and (F) below, the Executive shall have
executed and not revoked a release of claims in the form set forth in Exhibit A
hereto.  The Executive shall also be entitled to the Severance Payments (and any
payments and benefits under Section 3) if the Executive’s employment is
terminated by the Company other than (x) for Cause or (y) by reason of death or
Disability within the six (6) month period immediately preceding a Change in
Control and the Executive reasonably demonstrates that such termination is
otherwise in connection with or in anticipation of a Change in Control that
actually occurs during the term of the Agreement (a “Pre-Change in Control
Termination”); provided, however, that, in the case of clauses (A), (B), (C),
(D) and (F) below, Executive shall have executed and not revoked a release of
claims in the form set forth in Exhibit A hereto; and provided further, however,
that any such payments shall be offset by the amount of severance previously
paid to the Executive under any employment agreement between the Executive and
the Company and, to the extent permitted by Section 409A of the Code, any other
severance policy, plan or program of the Company.

 

(A)                               In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Executive, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to one hundred (100%)
of the Executive’s annual base salary then in effect (or immediately prior to
any reduction resulting in a termination for Good Reason, if applicable) (the
“Change in Control Salary”).

 

(B)                               Notwithstanding any provision of any annual
incentive plan to the contrary, the Company shall pay to the Executive an
amount, in cash, equal to the sum of (i) any unpaid incentive compensation which
has been allocated or awarded to the Executive for a completed fiscal year
preceding the Date of Termination under any such plan and which, as of the Date
of Termination, is contingent only upon the continued employment of the
Executive to a subsequent date, and (ii) a pro rata portion to the Date of
Termination of Executive’s target bonus for the year in which the Date of
Termination occurs (or the target in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason), calculated by
multiplying such target bonus by the fraction obtained by dividing the number of
full months and any fractional portion of a month during such year through the
Date of Termination by twelve (12).

 

(C)                               For the twelve month period immediately
following the Date of Termination, the Company shall arrange to provide the
Executive (which includes the Executive’s eligible dependents for purposes of
this subsection (C)) with life, disability, accident

 

2

--------------------------------------------------------------------------------


 

and health insurance benefits substantially similar to those which the Executive
was receiving immediately prior to the Date of Termination (or immediately prior
to any reduction resulting in a termination for Good Reason, if applicable);
provided, however, that (i) the Executive’s and her qualified dependents’ COBRA
eligibility period shall include the period during which the Company is
providing benefits under this subsection (C); (ii) unless the Executive consents
to a different method (or elects COBRA coverage at applicable COBRA rates), such
health insurance benefits shall be provided through a third-party insurer; and
(iii) the Executive shall be responsible for the payment of premiums for such
benefits in the same amount as active employees of the Company.  Benefits
otherwise receivable by the Executive pursuant to this subsection (C) shall be
reduced to the extent comparable benefits (including continued coverage for any
preexisting medical condition of any person covered by the benefits provided to
the Executive and her eligible dependents immediately prior to the Date of
Termination) are actually received by or made available to the Executive by a
subsequent employer during the twenty-four month period following the
Executive’s Date of Termination (and any such benefits actually received by or
made available to the Executive shall be reported to the Company by the
Executive).  Notwithstanding the foregoing, in the event of a Pre-Change in
Control Termination, on the sixtieth (60th) day following the Change in Control
the Company shall pay or reimburse the Executive for any amounts or benefits it
would have been responsible to pay or provide to the Executive under this
Section 4.1(C) during the period prior to the Change in Control, had the Change
in Control occurred on the Date of Termination.

 

(D)                               If the Executive would have become entitled to
benefits under the Company’s post-retirement health care or life insurance plans
(as in effect immediately prior to the Date of Termination (or immediately prior
to any reduction resulting in a termination for Good Reason, if applicable)) had
the Executive’s employment terminated at any time during the period of twenty
four months after the Date of Termination, the Company shall provide such
post-retirement health care or life insurance benefits to the Executive (subject
to any employee contributions required under the terms of such plans in the same
amounts as active employees of the Company) commencing on the later of (i) the
date that such coverage would have first become available or (ii) the date that
benefits described in subsection (C) of this Section 4.1 terminate.

 

(E)                                The Company shall pay the Executive, at a
daily salary rate calculated from the Executive’s annual base salary in effect
immediately prior to the Date of Termination (or immediately prior to any
reduction resulting in a termination for Good Reason, if applicable), a lump sum
amount equal to all earned but unused paid time off days through the Date of
Termination.

 

(F)                                 The Company shall pay, no later than the
last day of the calendar year in which they are incurred, the reasonable fees
and expenses of a full service nationally recognized executive outplacement firm
until the earlier of the date the Executive secures new employment or the date
which is twenty-four months following the Executive’s Date of Termination;
provided that in no event shall the aggregate amount of such payments exceed
$5,000.

 

3

--------------------------------------------------------------------------------


 

4.2                               Benefit Limitation.

 

(A)                               Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment (including
any acceleration of vesting of stock based benefits) or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), the amounts and benefits payable
under this Agreement shall be reduced by an amount that would result in no
Excise Tax being imposed; provided that the amounts and benefits payable under
this Agreement shall not be reduced unless the amounts and benefits the
Executive would receive after such reduction would be greater than the amounts
and benefits the Executive would receive if there were no reduction and the
Excise Tax were paid by the Executive (such reduction, the “Cut Back”).  For
purposes of determining whether any Payments should be subject to the Cut-Back,
(i) Executive shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation in the calendar year in which the Date of
Termination occurs and state and local income taxes at the highest marginal rate
of taxation in the state and locality of the Executive’s residence on the Date
of Termination, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes, (ii) no portion of the
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of section 280G(b) of the Code shall be taken into account, (iii) no portion of
the Payments shall be taken into account which, in the opinion of the Accounting
Firm, does not constitute a “parachute payment” within the meaning of section
280G(b)(2) of the Code, including by reason of section 280G(b)(4)(A) of the
Code, (iv) the Severance Payments shall be reduced only to the extent necessary
so that the Payments in their entirety constitute reasonable compensation for
services actually rendered within the meaning of section 280G(b)(4)(B) of the
Code or are otherwise not subject to disallowance as deductions by reason of
section 280G of the Code, in the opinion of the Accounting Firm, and (v) the
value of any noncash benefit or any deferred payment or benefit included in the
Payments shall be determined by the Accounting Firm in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.  Unless the Executive
shall have given prior written notice to the Company specifying a different
order of payments and benefits to be reduced to achieve the Cut-Back, any
payments and benefits to be reduced hereunder shall be determined in a manner
that has the least economic cost to the Executive, on an after-tax basis, and to
the extent the economic cost is equivalent, such payments and benefits shall be
reduced in the inverse order of when the payments and benefits would have been
made or provided to the Executive until the reduction specified herein is
achieved.  The Executive may specify the order of reduction of the payments and
benefits only to the extent that doing so does not directly or indirectly alter
the time or method of payment of any amount that is deferred compensation
subject to (and not exempt from) Section 409A of the Code.

 

(B)                               All determinations required to be made under
this Section 4.2 shall be made by a nationally recognized accounting firm
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days after there has been a Cut-Back, or such earlier time as
requested by the Company.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm
instead shall be the Accounting Firm hereunder).  All fees and

 

4

--------------------------------------------------------------------------------


 

expenses of the Accounting Firm shall be borne solely by the Company.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 

4.3                               Payment of Severance Payments.

 

(A)                               Each payment provided for in Section 4.1
hereof is intended to constitute a separate payment within the meaning of
Section 409A of the Code.  The payments provided for in subsections (A) and
(C) of Section 4.1 hereof shall be made on the sixtieth (60th) day following the
Date of Termination subject to Section 4.3(B) below; and in the event the
Executive becomes entitled to Severance Payments pursuant to the second sentence
of Section 4.1, the payments provided for in subsections (A) and (C) of
Section 4.1 hereof shall be made on the sixtieth (60th) day following the actual
Change in Control that triggered the Severance Payments.

 

(B)                               If any payment, compensation or other benefit
provided to the Executive in connection with her employment termination is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the Executive
is a “specified employee,” as such term is defined under
Section 409A(a)(2)(B)(i) of the Code, all such payments shall be suspended
during the six-month period following the Executive’s “separation from service”
within the meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. The
Company is entitled to determine whether any amounts under this Agreement are to
be suspended, and the Company shall have no liability to the Executive for any
such determination or any errors made by the Company in identifying the
Executive as a specified employee.  If any amounts are suspended pursuant to the
foregoing, such amounts shall be paid on the earlier of (i) the first business
day following the expiration of the six-month period referred to in the first
sentence of this subsection or (ii) the date of the Executive’s death.  Any
amounts so suspended shall earn interest thereon, if applicable, calculated
based upon the then prevailing monthly short-term applicable federal rate. 
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to the Executive that would not be
required to be delayed if the premiums therefor were paid by the Executive, the
Executive shall pay the full cost of premiums for such welfare benefits during
the six-month period and the Company shall pay the Executive an amount equal to
the amount of such premiums paid by the Executive during such six-month period
on the first business day of the month following the expiration of the six-month
period referred to above.

 

(C)                               A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A of
the Code upon or following a termination of employment unless such termination
is also a “separation from service” as defined in Treas. Reg. § 1.409A-1(h) or
any successor thereto, including the default presumptions thereunder, and for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.

 

(D)                               The parties hereto acknowledge and agree that
the interpretation of Section 409A of the Code and its application to the terms
of this Agreement is uncertain and may be subject to change as additional
guidance and interpretations become available.  Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the

 

5

--------------------------------------------------------------------------------


 

Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code.  If, however, any such benefit or payment
is deemed not to comply with Section 409A of the Code, the Company and the
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A of the Code will be achieved.

 

(E)                                Notwithstanding anything to the contrary
contained in this Agreement, any reimbursement for a cost or expense under this
Agreement shall be paid in no event later than the end of the taxable year
following the taxable year in which the Executive incurs such cost or expense. 
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (ii) the amount of expenses
eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided, however, that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

4.4                               The Company shall reimburse the Executive for
all reasonable legal fees and expenses incurred by the Executive in attempting
to obtain or enforce rights or benefits provided by this Agreement, if, with
respect to any such right or benefit, the Executive is successful in obtaining
or enforcing such right or benefit (including by negotiated settlement).

 

5.  Restrictive Covenants.

 

5.1                               During the Executive’s employment with the
Company and for a period of twelve (12) months thereafter:

 

(A)                               the Executive shall not, directly for the
Executive or any third party, become engaged in any business or activity which
is directly in competition with any services or products sold by, or any
business or activity engaged in by, the Company or any of its affiliates;
provided, however, that this provision shall not restrict the Executive from
owning or investing in publicly traded securities, so long as the Executive’s
aggregate holdings in any company do not exceed 5% of the outstanding equity of
such company and such investment is passive;

 

(B)                               the Executive shall not solicit any person who
was a customer of the Company or any of its affiliates during the period of the
Executive’s employment hereunder, or solicit potential customers who are or were
identified through leads developed during the course of employment with the
Company, or otherwise divert or attempt to divert any existing business of the
Company or any of its affiliates; and

 

(C)                               the Executive shall not, directly for the
Executive or any third party, solicit, induce, recruit or cause another person
in the employment of the Company or any of its affiliates to terminate such
employee’s employment for the purposes of joining, associating, or

 

6

--------------------------------------------------------------------------------


 

becoming employed with any business or activity which is in competition with any
services or products sold, or any business or activity engaged in, by the
Company or any of its affiliates.

 

5.2                               The Executive agrees that she will not, while
employed with the Company or at any time thereafter for any reason, in any
fashion, form or manner, either directly or indirectly, divulge, disclose or
communicate to any person, firm, corporation or other business entity, in any
manner whatsoever, any confidential information or trade secrets concerning the
business of the Company, including, without limiting the generality of the
foregoing, any customer lists or other customer identifying information, the
techniques, methods or systems of the Company’s operation or management, any
information regarding its financial matters, or any other material information
concerning the business of the Company, its manner of operation, its plans or
other material data. The provisions of this Section 5.2 shall not apply to
(i) information that is public knowledge other than as a result of disclosure by
the Executive in breach of this Section 5.2; (ii) information disseminated by
the Company to third parties in the ordinary course of business;
(iii) information lawfully received by the Executive from a third party who,
based upon inquiry by the Executive, is not bound by a confidential relationship
to the Company, or (iv) information disclosed under a requirement of law or as
directed by applicable legal authority having jurisdiction over the Executive.

 

5.3                               The Executive agrees that she will not, while
employed with the Company or at any time thereafter for any reason, in any
fashion, form or manner, either directly or indirectly, disparage or criticize
the Company, or otherwise speak of the Company, in any negative or unflattering
way to anyone with regard to any matters relating to the Executive’s employment
by the Company or the business or employment practices of the Company.  The
Company agrees that it will not, in any fashion, form or manner, either directly
or indirectly, disparage or criticize the Executive or otherwise speak of the
Executive in any negative or unflattering way to anyone with regard to any
matters relating to the Executive’s employment with the Company.  This
Section shall not operate as a bar to (i) statements reasonably necessary to be
made in any judicial, administrative or arbitral proceeding, or (ii) internal
communications between and among the employees of the Company with a job-related
need to know about this Agreement or matters related to the administration of
this Agreement.

 

5.4                               The Executive understands that in the event of
a violation of any provision of Section 5, the Company shall have the right to
(i) seek injunctive relief, in addition to any other existing rights provided in
this Agreement or by operation of law, without the requirement of posting bond
and (ii) stop making any future payments or providing benefits under this
Agreement.  The remedies provided in this Section 5.4 shall be in addition to
any legal or equitable remedies existing at law or provided for in any other
agreement between the Executive and the Company or any of its affiliates, and
shall not be construed as a limitation upon, or as an alternative or in lieu of,
any such remedies.  If any provisions of Section 5 shall be determined by a
court of competent jurisdiction to be unenforceable in part by reason of it
being too great a period of time or covering too great a geographical area, it
shall be in full force and effect as to that period of time or geographical area
determined to be reasonable by the court.

 

5.5                               The Executive acknowledges that the provisions
of Section 5 shall extend to any business that becomes an affiliate of or
successor to the Company or any of its affiliates on account of such Change in
Control.

 

7

--------------------------------------------------------------------------------


 

6.  Requirement of Release.  Notwithstanding anything in this Agreement to the
contrary, the release of claims referenced in Section 4.1 above shall completely
release the Company, its parent and affiliates and their respective officers,
directors and employees (collectively the “Released Parties” and individually a
“Released Party”) and which shall forever waive all claims of any nature that
the Executive may have against any Released Party, including without limitation
all claims arising out of Executive’s employment within the Company or the
termination of that employment.  If the Executive does not execute an effective
release, such release does not become irrevocable or such release is revoked, in
each case, prior to the time of payment prescribed in Section 4.1 above, the
Company’s obligations to provide the benefits described in Section 4.1(C) hereof
shall cease immediately.

 

7.  Termination Procedures.

 

7.1                               Notice of Termination.  After a Change in
Control and during the term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate whether the termination is
for Cause, without Cause, by reason of Disability, for Good Reason or otherwise
and shall set forth in reasonable detail the facts and circumstances claimed to
provide the basis for termination of the Executive’s employment; provided, that
the failure of the Executive or the Company to set forth in the Notice of
Termination any particular facts or circumstances shall not waive any right of
such party or preclude such party from asserting such facts or circumstances in
enforcing her or its rights hereunder.

 

7.2                               Date of Termination.  “Date of Termination,”
with respect to any purported termination of the Executive’s employment after a
Change in Control and during the term of this Agreement, shall mean (i) if the
Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty
(30) days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).  “Date of Termination,” with respect to any Pre-Change in Control
Termination shall mean the date of such termination as reasonably determined by
the Company.

 

8.  No Mitigation.  The Company agrees that, if the Executive’s employment with
the Company terminates during the term of this Agreement, the Executive shall
not be required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to Section 4 hereof. 
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 4.1 (C) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

 

8

--------------------------------------------------------------------------------


 

9.  Successors; Binding Agreement.

 

9.1                               In addition to any obligations imposed by law
upon any successor to the Company, the Company shall require (i) any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company (on a
consolidated basis) and (ii) in the case of a disposition of all or
substantially all of the business or assets of the Company (on a consolidated
basis) to more than one entity in a single transaction or series of related
transactions, the entity that will employ the Executive immediately after such
disposition (such successor or other entity in clause (i) or (ii), a
“Successor”) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or disposition had taken place prior to the effectiveness
of any such succession or disposition.  If such assumption and agreement is
obtained prior to the effectiveness of any such succession or disposition and
the Executive accepts employment with the Successor, the Executive’s employment
shall not be treated as a termination of the Executive’s employment with the
Company (unless otherwise required in order to comply with the definition of
“separation from service” as set forth in Treas. Reg. § 1.409A-1(h) or any
successor regulation thereto).

 

9.2                               This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

 

10.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown for the Executive in the personnel records of
the Company and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

 

To the Company:

Insignia Systems, Inc.

8799 Brooklyn Blvd., Minneapolis, MN 55445

Attention: Chief Financial Officer

 

11.  Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have

 

9

--------------------------------------------------------------------------------


 

been made by either party; provided, however, that this Agreement shall
supersede any agreement setting forth the terms and conditions of the
Executive’s termination of employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company without Cause or by the Executive for Good
Reason, as defined herein, or the Executive incurs a Pre-Change in Control
Termination, as defined herein.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.  All references to sections of the Code shall be deemed also to refer
to any successor provisions to such sections.  Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed.  The obligations of the Company and the Executive under
Sections 4 and 5 hereof shall survive the expiration of the term of this
Agreement.  This Agreement is not intended by the parties hereto to constitute
an employee benefit plan subject to the Employee Retirement Income Security Act
of 1974, as amended.

 

12.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

13.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

14.  Settlement of Disputes; Arbitration.  All claims by the Executive for
benefits under this Agreement shall be directed in writing to and determined by
the Committee, which shall give full consideration to the evidentiary standards
set forth in this Agreement.  Any denial by the Committee of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon.  The Committee shall afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
shall further allow the Executive to appeal to the Committee a decision of the
Committee within sixty (60) days after notification by the Committee that the
Executive’s claim has been denied.  Any further dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Minneapolis, Minnesota in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

15.  Definitions.  For purposes of this Agreement, the following terms shall
have the meanings indicated below:

 

(A)                               “Accounting Firm” shall have the meaning
stated in Section 4.2(B) hereof.

 

(B)                               “Anniversary Date” shall have the meaning
stated in Section 2 hereof.

 

(C)                               “Board” shall mean the Board of Directors of
the Company.

 

10

--------------------------------------------------------------------------------


 

(D)                               “Cause” for termination by the Company of the
Executive’s employment shall mean (i) the deliberate and continued failure by
the Executive to devote substantially all the Executive’s business time and best
efforts to the performance of the Executive’s duties after a demand for
substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Executive has not substantially
performed such duties; (ii) the deliberate engaging by the Executive in gross
misconduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise; or (iii) the Executive’s conviction of, or plea of
guilty or nolo contendere to, a felony or any criminal charge involving moral
turpitude. For the purposes of this Agreement, no act, or failure to act, on the
part of the Executive shall be considered “deliberate” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that such action or omission was in the best interests of the Company.

 

(E)                                A “Change in Control” shall be deemed to have
occurred if any of the following shall have occurred after the Effective Date:

 

(i)  the closing of the sale of all or substantially all of the assets of the
Company;

 

(ii)  the closing of a merger, consolidation or corporate reorganization of the
Company which results in the stockholders of the Company immediately prior to
such event owning less than 50% of the combined voting power of the Company’s
capital stock immediately following such event;

 

(iii)  the acquisition by any person (or persons who would be considered a group
under the federal securities laws) who as of the date of this Agreement own less
than 25% of the voting power of the Company’s outstanding voting securities, of
beneficial ownership of securities representing 40% or more of the combined
voting power or the Company’s then outstanding securities; or

 

(iv)  the election to the Company’s board of directors of persons who constitute
a majority of the board of directors and who were not nominated for election by
the board of directors as part of a management slate.

 

Notwithstanding anything to the contrary herein, solely for the purpose of
determining the timing of payment or timing of distribution of any compensation
or benefit that constitutes “non-qualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, a
Change in Control shall not be deemed to occur under this Agreement unless the
events that have occurred would also constitute a “Change in the Ownership or
Effective Control of a Corporation or in the Ownership of a Substantial Portion
of the Assets of a Corporation” under Treasury Department Final Regulation
1.409A-3(i)(5), or any successor provision.

 

(F)                                 “Change in Control Salary” shall have the
meaning stated in Section 4.1(A)(i) hereof.

 

(G)                               “COBRA” shall mean the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended from time to time.

 

11

--------------------------------------------------------------------------------


 

(H)                              “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

(I)                                   “Committee” shall mean (i) the individuals
(not fewer than three in number) who, on the date six (6) months before a Change
in Control, constitute the Compensation Committee of the Board (or its
successor), plus (ii) in the event that fewer than three individuals are
available from the group specified in clause (i) above for any reason, such
individuals otherwise constituting members of the Board as may be appointed by
the individual or individuals so available (including for this purpose any
individual or individuals previously so appointed under this clause (ii));
provided, that, if after such appointments fewer than three individuals
constitute the Committee, then the Board shall appoint additional members of the
Committee so that the Committee shall have no fewer than three members, a
majority of which additional appointees, if available, shall be “independent
directors” (as defined under the rules of the Nasdaq Stock Market).

 

(J)                                   “Company” shall mean Insignia
Systems, Inc., as hereinbefore defined, or any Successor that has assumed this
Agreement pursuant to Section 10.1 hereof.

 

(K)                               “Cut Back” shall have the meaning stated in
Section 4.2(A) hereof.

 

(L)                                “Date of Termination” shall have the meaning
stated in Section 7.2 hereof.

 

(M)                            “Disability” shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company for a period of six (6) consecutive months, the Company shall have
given the Executive a Notice of Termination for Disability, and, within thirty
(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive’s duties.

 

(N)                               “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(O)                               “Excise Tax” shall have the meaning stated in
Section 4.2(A) hereof.

 

(P)                                 “Good Reason” for termination by the
Executive of the Executive’s employment shall mean the occurrence (without the
Executive’s express written consent), during the term of this Agreement, of any
one of the following acts by the Company, or failures by the Company to act:

 

(i)  a material diminution in the Executive’s authority, duties, or
responsibilities or the assignment to Executive of duties or responsibilities
that are materially inconsistent from those in effect immediately prior to the
Change in Control, provided, however, that a change in the Company’s status as a
publicly held corporation filing reports under the Exchange Act shall not be
deemed to constitute Good Reason hereunder;

 

12

--------------------------------------------------------------------------------


 

(ii)  a reduction of fifteen percent (15%) or more by the Company in the
Executive’s annual base salary as in effect on the date hereof or as the same
may be increased from time to time except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company;

 

(iii)  the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable in terms of compensation opportunity
(“materially less favorable” shall be a reduction of fifteen percent (15%) or
more in the compensation opportunity), as existed immediately prior to the
Change in Control except for across-the-board compensation plan reductions
similarly affecting all senior executive officers of the Company;

 

(iv)  the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s retirement, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits (a “material
reduction” shall be a reduction of ten percent (10%) or more in the value of the
aggregate benefits), or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of the Change in Control except for
(i) across-the-board benefit reductions similarly affecting all senior executive
officers of the Company or (ii) reduction or elimination of Executive’s annual
comprehensive “executive” physical examinations, financial planning or other
perquisites; or

 

(v)  a material breach by the Company of its obligations under this Agreement;
or

 

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

 

The Executive’s right to terminate employment for Good Reason shall be subject
to the following conditions: (i) any amounts payable upon a Good Reason
termination shall be paid only if the Executive actually terminates employment
within one hundred and eighty (180) days following the initial existence of the
Good Reason condition and (ii) the amount, time and form of payment upon a
termination of employment for Good Reason shall be the same as the amount, time
and form of payment payable upon an involuntary termination without Cause. The
Executive must also provide notice to the Company of the Good Reason condition
within ninety (90) days of the initial existence of such condition and the
Company must be given at least thirty (30) days to remedy such situation.

 

(Q)                               “Notice of Termination” shall have the meaning
stated in Section 7.1 hereof.

 

13

--------------------------------------------------------------------------------


 

(R)                               “Payment” shall have the meaning stated in
Section 4.2(A) hereof.

 

(S)                                 “Pre-Change in Control Termination” shall
have the meaning stated in Section 4.1 hereof.

 

(T)                                “Qualifying Termination” shall mean a
termination of the Executive’s employment, concurrent with, or during the
twenty-four month period following, a Change in Control, unless such termination
is (i) by the Company for Cause, (ii) by reason of death or Disability, or
(iii) by the Executive without Good Reason.

 

(U)                               “Released Parties” or “Released Party” shall
have the meaning stated in Section 6 hereof.

 

(V)                               “Severance Payments” shall mean those payments
described in Section 4.1 hereof.

 

(W)                            “Successor” shall have the meaning stated in
Section 10.1 hereof.

 

[Remainder of Page Intentionally Left Blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

 

 

By:

/s/ F. Peter Zaballos

 

Name:

F. Peter Zaballos

 

Title:

Co-Chairman of the Board of Directors

 

 

 

 

 

KRISTINE GLANCY

 

 

 

 

 

By:

/s/ Kristine Glancy

 

Signature Page to Change in Control Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (the “Release”) is made as of this      day of          ,
    , by and between Kristine Glancy (“Executive”) and Insignia Systems, Inc., a
Minnesota corporation (the “Company”).

 

1.                                      FOR AND IN CONSIDERATION of the payments
and benefits provided in the Change in Control Agreement between Executive and
the Company dated as of April 8, 2016, (as such agreement may be amended,
restated or replaced, the “Change in Control Agreement”), Executive, for
herself, her successors and assigns, executors and administrators, now and
forever hereby releases and discharges the Company, together with all of its
past and present parents, subsidiaries, and affiliates, together with each of
their officers, directors, stockholders, partners, employees, agents,
representatives and attorneys, and each of their subsidiaries, affiliates,
estates, predecessors, successors, and assigns (hereinafter collectively
referred to as the “Releasees”) from any and all rights, claims, charges,
actions, causes of action, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, obligations, damages, demands or liabilities of
every kind whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Change in Control Agreement; (iii) arising
under any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair:  (i) the Executive’s ability to enforce the provisions of
Section 4.1 of the Change in Control Agreement; (ii) any direct or indirect
holdings of equity in the Company; (iii) any claims for accrued and vested
benefits under any of the Company’s employee retirement and welfare benefit
plans; (iv) any rights or claims Executive may have that cannot be waived under
applicable law; and (v) any rights to indemnification as an officer of the
Company under Minnesota law (collectively, the “Excluded Claims”).  Executive
further acknowledges and agrees that, except with respect to Excluded Claims,
the Company and the Releasees have fully satisfied any and all obligations
whatsoever owed to Executive arising out of Executive’s employment with the
Company or any of the Releasees, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees.

 

A-1

--------------------------------------------------------------------------------


 

2.                                      Executive understands and agrees that,
except for the Excluded Claims, Executive has knowingly relinquished, waived and
forever released any and all rights to any personal recovery in any action or
proceeding that may be commenced on Executive’s behalf arising out of the
aforesaid employment relationship or the termination thereof, including, without
limitation, claims for back pay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.

 

3.                                      Executive acknowledges and agrees that
Executive has been advised to consult with an attorney of Executive’s choosing
prior to signing the Release.  Executive understands and agrees that Executive
has the right and has been given the opportunity to review the Release with an
attorney of Executive’s choice should Executive so desire.  Executive also
agrees that Executive has entered into the Release freely and voluntarily. 
Executive further acknowledges and agrees that Executive has had at least
forty-five (45) calendar days to consider the Release, although Executive may
sign it sooner if Executive wishes.  In addition, once Executive has signed the
Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so by writing to: Insignia
Systems, Inc., 8799 Brooklyn Blvd., Minneapolis, Minnesota 55445, Attention: 
                    .  The Release shall not be effective, and no payments shall
be due under Section 4 of the Change in Control Agreement, until the eighth
(8th) day after Executive shall have executed the Release and returned it to the
Company, assuming that Executive had not revoked Executive’s consent to the
Release prior to such date.

 

4.                                      It is understood and agreed by Executive
that the payment made to Executive is not to be construed as an admission of any
liability whatsoever on the part of the Company or any of the other Releasees,
by whom liability is expressly denied.

 

5.                                      The Release is executed by Executive
voluntarily and is not based upon any representations or statements of any kind
made by the Company or any of the other Releasees as to the merits, legal
liabilities or value of Executive’s claims.  Executive further acknowledges that
Executive has had a full and reasonable opportunity to consider the Release and
that Executive has not been pressured or in any way coerced into executing the
Release.

 

6.                                      The exclusive venue for any disputes
arising hereunder shall be the state or federal courts located in the State of
Minnesota, and each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States.  A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.

 

A-2

--------------------------------------------------------------------------------


 

7.                                      The Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Minnesota.  If any provision hereof is
unenforceable or is held to be unenforceable, such provision shall be fully
severable, and this document and its terms shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the provisions shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

 

8.                                      The Release shall inure to the benefit
of and be binding upon the Company and its successors and assigns.

 

[Remainder of Page Intentionally Left Blank.]

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

KRISTINE GLANCY

 

 

 

 

 

By:

 

 

Signature Page to Release Agreement

 

--------------------------------------------------------------------------------